 Case 2:20-cv-13431-MAG-RSW ECF No. 7, PageID.24 Filed 03/02/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

MANETIRONY CLERVRAIN,

       Plaintiff,                              Civil Action No.
                                               2:20-cv-13431
v.
                                               HON. MARK A. GOLDSMITH
GRETCHEN WHITMER,

      Defendant,
____________________________________/

                           OPINION & ORDER
        SUMMARILY DISMISSING WITHOUT PREJUDICE THE COMPLAINT

       Manetirony Clervrain, (“Plaintiff”), filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983. At the time he filed the petition, Plaintiff was incarcerated at the Moore Detention

Center in Okmulgee, Oklahoma. On January 28, 2021, Magistrate Judge R. Steven Whalen signed

an order of deficiency, which required Plaintiff either to pay the $350.00 filing fee in full, plus the

$52.00 administrative fee, or, in the alternative, to submit an application to proceed without

prepayment of fees and costs and an authorization to withdraw from the trust fund account, and a

current certification/business manager’s account and a statement of trust fund account (or the

institutional equivalent) for the six-month period that preceded the filing of the complaint. 1/28/21

Order (Dkt. 4). The order was mailed to Plaintiff at the Moore Detention Center and was

subsequently returned as undeliverable. See Copy of Order (Dkt. 5). For the reasons that follow,

the complaint is summarily dismissed without prejudice.

       Under the Local Rules, the Court may dismiss a case based on a plaintiff’s failure to keep

the Court apprised of address changes:

       Every attorney and every party not represented by an attorney must include his or
       her contact information consisting of his or her address, e-mail address, and

                                                  1
 Case 2:20-cv-13431-MAG-RSW ECF No. 7, PageID.25 Filed 03/02/21 Page 2 of 3




       telephone number on the first paper that person files in a case. If there is a change
       in the contact information, that person promptly must file and serve a notice with
       the new contact information. The failure to file promptly current contact
       information may subject that person or party to appropriate sanctions, which may
       include dismissal, default judgment, and costs.

E.D. Mich. LR 11.2.

       This Court may also dismiss a civil action for failure to prosecute pursuant to Federal Rule

of Civil Procedure 41(b) and Local Rule 41.2. See Mulbah v. Detroit Bd. of Educ., 261 F.3d 586,

589 (6th Cir. 2001). Plaintiff had a duty to provide the Court with his current address or risk

dismissal. See Watsy v. Richards, 816 F.2d 683 (Table) (6th Cir. 1987). Pro se litigants have the

same obligation as an attorney to notify the court of a change of address. See Carey v. King, 856

F.2d 1439, 1441 (9th Cir. 1988). “‘[Petitioner] has the duty to inform the court of any address

changes,’ and it is not incumbent upon this Court or its staff to keep track of Petitioner’s current

address.” Thompkins v. Metrish, No. 2:07–CV–12, 2009 WL 2595604, at *1 n.1 (W.D. Mich.

Aug. 20, 2009) (quoting Kelly v. Wal-Mart, Inc., No. 7:07–CV–0089, 2007 WL 2847068, at *1

(N.D.N.Y. Sept. 26, 2007)).

       Plaintiff has not provided the Court with his current address or contact information. The

Court will, therefore, dismiss the case without prejudice for want of prosecution because Plaintiff

failed to notify this Court of any address changes. See, e.g., Alam v. Carvajal, No. 5:20-CV-

11407, 2020 WL 4583837, at * 2 (E.D. Mich. Aug. 10, 2020) (dismissing complaint for want of

prosecution based upon failure to provide current address); Brown v. White, No. 2:09-CV-12902,

2010 WL 1780954, at *1 (E.D. Mich. Apr. 30, 2010) (same); Rollins v. Superior Court of Los

Angeles, 706 F. Supp. 2d 1008, 1013-1014 (C.D. Cal. 2010) (same).

       A district court has the option of the less drastic sanction of dismissing a case without

prejudice for want of prosecution under Rule 41(b). See, e.g., White v. City of Grand Rapids, 34



                                                 2
 Case 2:20-cv-13431-MAG-RSW ECF No. 7, PageID.26 Filed 03/02/21 Page 3 of 3




F. App’x. 210, 211 (6th Cir. 2002); Hill v. Gen. Motors Corp, 897 F.2d 529 (Table) (6th Cir. 1990).

Here, however, the Court is prevented from contacting Plaintiff to threaten him with a lesser

sanction, as an order to show cause “would only find itself taking a round trip tour through the

United States mail.” See Carey, 856 F.2d at 1441. Because Plaintiff is acting pro se, the Court

chooses to dismiss the complaint without prejudice.

       The Court summarily dismisses the complaint without prejudice. The Court also concludes

that an appeal from this order cannot be taken in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge

v. United States, 369 U.S. 438, 445 (1962). This case is closed.

       SO ORDERED.

Dated: March 2, 2021                                  s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 2, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                3
